Citation Nr: 0836208	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran had active service from March 1967 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in January 2006 denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU).  Additional evidence pertaining to 
the disability status of the veteran's sole service-connected 
disability, post-traumatic stress disorder (PTSD), was 
received within one year of VA's issuance of notice of the 
January 2006 rating decision.  Along with such evidence was 
included a request that such evidence be considered in 
conjunction with his claim.  While such submission may 
reasonably be construed as a timely notice of disagreement 
with the January 2006 denial of TDIU, in a statement received 
in August 2007, the veteran's representative, on behalf of 
the veteran, requested withdrawal of all issues on appeal.  
Although a September 2008 statement reinstated the appeal 
involving bilateral hearing loss disability and tinnitus, no 
reference, or intent to reinstate the appeal, was made with 
regard to entitlement to TDIU.  As such, the Board finds that 
the issues for appellate consideration are as stated on the 
title page of this decision.


FINDINGS OF FACT

1.  Right and left ear hearing loss was demonstrated on 
examination for enlistment into service, and has not been 
shown by competent clinical evidence of record to have 
increased in service.

2.  Tinnitus was initially demonstrated years after service, 
and there has been no demonstration by competent clinical 
evidence of record that current tinnitus is etiologically 
related to the veteran's service in the military.

CONCLUSIONS OF LAW

1.  Pre-existing right and left ear hearing loss was not 
aggravated by, active service, and may not be presumed to 
have been so aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in October 2004 from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate his claims for service connection.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence. 

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability evaluation and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because the 
preponderance of the evidence is against the claims for 
service connection and no disability rating or effective date 
will be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination, and private post-service 
treatment.  Additionally, the claims file contains the 
veteran's own statements in support of his claims.  In this 
regard, the Board notes that the veteran provided testimony 
with regard to the issues on appeal in at a March 2006 RO 
hearing, the transcript of which is of record.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  
Although the veteran requested a hearing before a Veterans 
Law Judge of the Board at a local RO in January 2006, in June 
2006, he indicated that he no longer desired a Board hearing.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss and tinnitus, as organic diseases of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, so they must be denied.  38 C.F.R. 
§ 3.102.  

The veteran underwent audiometric examination on examination 
for induction into service, in December 1966.  The values 
noted on that audiological evaluation have been converted 
from American Standards Association (ASA) units to 
International Standards Organization (ISO) units since the 
examination was conducted prior to October 31, 1967, and the 
values must be converted to reflect the type of units 
recognized in 38 C.F.R. § 3.385.  The reported findings were:

HERTZ
500
1000
2000
3000
4000
Right
25
10
10

35
Left
20
20
20

30

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's right ear hearing threshold was shown to 
exceed 20 decibels at 500 and 4000 Hertz, right ear hearing 
loss was demonstrated on examination for induction into 
service, and the presumption of soundness on induction does 
not attach as to right ear hearing loss.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2007).  As the veteran's 
left ear hearing threshold was shown to exceed 20 decibels at 
4000 Hertz, left ear hearing loss was demonstrated on 
examination for induction into service, and the presumption 
of soundness on induction does not attach as to left ear 
hearing loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2007).  

The law further provides that, if a pre- existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2007) apply, and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Tinnitus was not complained of or demonstrated on the 
enlistment examination in December 1966.  As such, the 
presumption of soundness attaches as to tinnitus.

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, as he received the Combat Infantryman Badge and 
his military occupational specialty was light weapons 
infantryman.  38 U.S.C.A. § 1154(a) (West 2002).  However, 
the veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of hearing loss or 
tinnitus.  The veteran did not report any complaints 
referable to his ears in the manner now alleged (i.e., 
hearing loss or ringing of the ears), including during his 
military separation examination. 

Likewise, the veteran's separation examination report shows 
that he underwent audiometric hearing evaluation at that time 
and had normal right and left ear hearing.  Although the 
separation examination was conducted in December 1968, 
subsequent to October 31, 1967, due to the similarity of 
findings as compared to those reported on the induction 
examination, and with resolution of doubt in the veteran's 
favor, the values noted on audiometric examination conducted 
at the time of examination for separation from service, in 
December 1968, have also been converted from ASA units to ISO 
units.  To not do so would result in demonstration of 
significant improvement in hearing ability during service.  
The reported findings, as converted from ASA units to ISO 
units, were:

HERTZ
500
1000
2000
3000
4000
Right
20
15
10

10
Left
15
15
15

15

This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing or tinnitus at 
his discharge from service, then he would have at least 
mentioned this during his military examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").

There also is no objective evidence of tinnitus, or increased 
left ear or right ear hearing loss, during the years 
immediately following the veteran's discharge from active 
military service.  In fact, the evidence of record does not 
contain any demonstration of increased right or left ear 
hearing loss, subsequent to service until VA audiological 
evaluation in April 2005, more than 36 years after his 
discharge from service.  The veteran reported having ringing 
in his ears at that time.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability, or increase in disability, years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the April 2005 VA audiology examination, the veteran has 
tinnitus and sufficient bilateral hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing loss disability for VA purposes, 
there is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that his bilateral hearing 
loss and tinnitus were incurred or aggravated during his 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  See also 38 C.F.R. § 3.385.  Significantly, the 
VA examiner who performed the April 2005 audiological 
evaluation, has not associated the veteran's hearing loss 
disability or tinnitus with his history of noise exposure 
while in the military, to include pre-existing hearing loss.  
Rather, it was opined that it was more likely than not that 
the disabilities at issue were not related to service.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine whether his 
pre-existing right and left ear hearing loss was chronically 
aggravated in service, or the cause of his tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against his claims, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


